Name: Commission Implementing Regulation (EU) NoÃ 604/2011 of 20Ã June 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  tariff policy
 Date Published: nan

 23.6.2011 EN Official Journal of the European Union L 163/12 COMMISSION IMPLEMENTING REGULATION (EU) No 604/2011 of 20 June 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. A cylindrical container made of steel, with a length of approximately 30 cm and a diameter of approximately 3 cm (so-called airbag inflator). The device comprises electrical contact pins, an igniter, a chamber with pyrotechnic generant, a chamber with a mixture of gases, filters and a gas discharge nozzle. The mixture of gases is composed of nitrous oxide, argon and helium. When an electrical signal from a motor vehicle sensor system activates the igniter, a process starts during which the pyrotechnic generant burns and as a result, the gases are heated creating a high pressure. Subsequently, the gases are expelled through the nozzle, filling the airbag. The device is designed for incorporation into the safety airbag system of a motor vehicle. 8708 95 99 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 3 to Section XVII and by the wording of CN codes 8708, 8708 95 and 8708 95 99. The function of the device is to fill the airbag cushion with gases and not to produce pyrotechnic effects in the sense of Chapter 36. Consequently, classification under heading 3604 is excluded. Producer gas generators are goods which produce fuel gas made from coke, anthracite or other carbonaceous material. The process of producing gas as a result of fast chemical reactions (explosions) of pyrotechnic materials is not covered by heading 8405. Consequently, the classification of the airbag inflator under heading 8405 is excluded. (See also the Harmonised System Explanatory Notes to heading 8405 (A), (B)). As the device is a part of a safety airbag with inflator system (see also the Harmonised System Explanatory Notes to heading 8708 (O)), it is therefore to be classified under CN code 8708 95 99. 2. A cylindrical container made of steel, with a length of approximately 21 cm and a diameter of approximately 5 cm (so-called airbag inflator). The device comprises electrical contact pins, an igniter, a chamber with pyrotechnic generant, an expansion chamber, filters and a gas discharge nozzle. When an electrical signal from a motor vehicle sensor system activates the igniter, a process starts during which the pyrotechnic generant burns and as a result, the expansion chamber is filled with gases creating a high pressure. Subsequently, the gases are expelled through the nozzle, filling the airbag. The device is designed for incorporation into the safety airbag system of a motor vehicle. 8708 95 99 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 3 to Section XVII and by the wording of CN codes 8708, 8708 95 and 8708 95 99. The function of the device is to fill the airbag cushion with gases and not to produce pyrotechnic effects in the sense of Chapter 36. Consequently, classification under heading 3604 is excluded. Producer gas generators are goods which produce fuel gas made from coke, anthracite or other carbonaceous material. The process of producing gas as a result of fast chemical reactions (explosions) of pyrotechnic materials is not covered by heading 8405. Consequently, the classification of the airbag inflator under heading 8405 is excluded. (See also the Harmonised System Explanatory Notes to heading 8405 (A), (B)). As the device is a part of a safety airbag with inflator system (see also the Harmonised System Explanatory Notes to heading 8708 (O)), it is therefore to be classified under CN code 8708 95 99.